Citation Nr: 1620318	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-11 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) from March 2, 2009, to July 24, 2009.

2.  Entitlement to a rating in excess of 70 percent for PTSD from July 24, 2009, to September 23, 2010.

3.  Entitlement to a rating in excess of 70 percent for PTSD from September 30, 2010, to August 1, 2014.

4.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU), prior to July 24, 2009.


REPRESENTATION

Appellant represented by:	Salim A. Punjani, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his Mother



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1974 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied a rating in excess of 50 percent for the Veteran's service-connected PTSD and denied entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

In August 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In February 2014, the case was remanded for additional development.  

While on remand, the RO issued a rating decision in February 2015 that, in pertinent part, granted "staged" increased ratings of 70 percent for the Veteran's service-connected PTSD, effective from July 24, 2009 (date of claim), and 100 percent, effective from August 1, 2014 (date of a VA examination).  The RO also granted entitlement to TDIU, effective July 24, 2009 (date of claim) to August 1, 2014 (date the Veteran was awarded a 100 percent rating for his PTSD).  

As the Veteran has been granted the maximum (100 percent) rating for his service-connected PTSD from August 1, 2014, that portion of the appeal for an increased rating is considered resolved and no longer before the Board.  The issue has been recharacterized, as stated on the cover page, to reflect that only that portion of the appeal where the Veteran has not been assigned the maximum rating for his PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Board further recognizes that although the Veteran was granted an increased rating and a TDIU rating from the date of his increased rating claim (which was received by VA on June 24, 2009), under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), the effective date for a claim for an increased evaluation can be up to one year prior to the date of claim.  Accordingly, the Board finds that the issue of entitlement to TDIU, prior to June 24, 2009, also remains on appeal.

From August 1, 2014, the Veteran has been assigned a 100 percent rating for his service-connected PTSD.  The Board recognizes that the grant of a 100 percent rating for a single service-connected disability does not necessarily negate a claim for TDIU from that date, if there are other disabilities upon which a TDIU rating may be based.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  In this case, the Veteran's only service-connected disability is his PTSD; therefore, from August 1, 2014, the Veteran's award of TDIU has been terminated properly and that portion of the appeal for a TDIU rating is not before the Board.

Also as an initial matter, it is noted that in November 2015, the RO issued an attorney fee decision in the Veteran's case.  That same month, also in November 2015, the Veteran filed a notice of disagreement (NOD) with that determination.  In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), it was the holding of the United States Court of Appeals for Veterans Claims (Court) that when there has been an initial adjudication of a claim and an NOD has been filed as to its denial, but the appellant has not been issued a statement of the case (SOC), the Board "should" remand that issue to the RO for the issuance of that SOC.  In this case, the record reflects that the RO is aware of the November 2015 NOD and taking action to address that issue.  Therefore, the Board declines to accept jurisdiction of the issue at this time, even for the limited purpose of remanding the issue to the RO for the issuance of an SOC.  Instead, it will be the subject of a subsequent Board decision if the issue is not satisfactorily resolved at the RO level and the Veteran timely perfects an appeal in that matter.

Similarly, the record reflects that in April 2016, an NOD was filed with the RO.  However, the NOD failed to identify a notification/decision letter date and it is therefore unclear what the Veteran is disagreeing with.  The Veteran has been provided a letter, also dated in April 2016, advising him that VA is unable to identify the notification letter date that he intends to appeal in his April 2016 NOD.  The letter requests he provide clarification within 60 days of their letter, and states if a response is not received within 60 days, no further action will be taken with respect to his April 2016 NOD.  Given the current status of the April 2016 NOD, the Board declines to take any action in that regard.

Finally, in a statement received in December 2014, the Veteran indicated he suffered from "buzzing" in the ears as a "result of a hearing and/or tramatic [sic] brain injury incurred during military service."  A review of the record does not show that the Veteran has ever filed a claim for service connection for tinnitus/buzzing in the ears, hearing loss, and or traumatic brain injury, and it is not clear from his statement whether he wishes to do so at this time.  As such, these matters are referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From March 2, 2009, to September 30, 2010, the Veteran's service-connected PTSD was reasonably shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood; total occupational and social impairment was not shown.

2.  From September 30, 2010, to August 1, 2014, the Veteran's service-connected PTSD was reasonably shown to have been manifested by symptoms productive of total occupational and social impairment.

3.  From March 2, 2009, to July 24, 2009, the Veteran was service-connected for PTSD, rated 70 percent.

4.  The competent evidence reasonably establishes that from March 2, 2009, to July 24, 2009, the Veteran's service-connected PTSD was of such nature and severity as to preclude him from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  From March 2, 2009, to July 24, 2009, a 70 percent rating is warranted for the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  From July 24, 2009, to September 30, 2010, a rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  From September 30, 2010, to August 1, 2014, a 100 percent rating is warranted for the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2015).

4.  From March 2, 2009, to July 24, 2009, the schedular requirements for TDIU are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  An August 2009 letter sent to the Veteran provided him with compliant notice.  The Veteran has had ample opportunity to respond/ supplement the record, and neither he nor his attorney has alleged that notice in this case was less than adequate. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The relevant evidence of record includes VA treatment records, personal statements from the Veteran in support of his claim, and the report of a March 2014 private vocational assessment.  Neither the Veteran nor his attorney has identified any relevant outstanding evidence.

The RO also arranged for VA examinations in February 2010 and August 2014.  The examiners completed all necessary testing, examined the Veteran, and described the impact of his service-connected PTSD.  Therefore, the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Notably, neither the Veteran nor his attorney has argued that the February 2010 or August 2014 VA examinations were inadequate, or that the Veteran's PTSD symptoms have worsened since the August 2014 VA examination.  The record likewise does not indicate that the previous examination no longer reflects the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); VAOPGCPREC 11-95 (1995). 

Finally, the Veteran was provided an opportunity to set forth his contentions during an August 2013 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that an Acting Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the August 2013 videoconference hearing, the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the Veteran's claim.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.102(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

A. PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9411.  Under these criteria, a 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

The Veteran is currently assigned a 70 percent rating for his service-connected PTSD, effective from July 24, 2009 (the date his claim for an increased rating was received by VA) to August 1, 2014 (the date he is assigned a 100 percent rating for that disability).  The Board notes that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  In this regard, this decision will consider whether an increased rating is warranted for any portion of the one year period prior to the date of claim (i.e., July 24, 2008, to July 24, 2009).  See Gaston v. Shinseki, 603 F.3d 979, 984 (Fed. Cir. 2010) (holding that 38 U.S.C.A. § 5110(b)(2) and its implementing regulation "require[e] that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date.").  
After evaluating the evidence of record, the Board finds that from March 2, 2009, to September 30, 2010, the Veteran is entitled to a 70 percent rating as the symptoms for his service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas.  From September 30, 2010, his service-connected PTSD warrants a 100 percent rating, as the symptoms from that date resulted in total occupational and social impairment.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.130, DC 9411. 

Specifically, the record shows that on March 2, 2009, the Veteran was seen at the VA medical center for a mental health consult and to reestablish care after having been released from a corrections facility.  It was noted that he had last sought treatment from that VA medical center in October 1999.  

During the March 2, 2009, VA mental health consult, the Veteran denied having depressed moods, a history of or any current suicidal/homicidal ideation, irritability, angry outbursts, history of physical aggressiveness, or problems with concentration or attention.  Instead, he complained of increased panic attacks, which he related to his adjustment to life outside of prison.  On mental status examination, the Veteran was appropriately groomed, calm in his motor activity, and pleasant and engaged in his interpersonal behavior.  His speech was coherent, his mood calm, and his affect congruent.  He was also oriented to time, place, and person, and his attention/ concentration were within normal limits.  His recent and remote memories were intact and there was no evidence of delusional thinking.  His insight was good, his judgment appeared adequate, and he denied both a history of impulsivity or hallucinations.  PTSD, depressive disorder not otherwise specified (NOS), and cocaine dependence in remission were diagnosed, and a Global Assessment Functioning (GAF) score of 58 was assigned.

In June 2009, the Veteran was seen for follow-up treatment with the VA mental health clinic.  He was oriented to time, place, and person, and appropriately groomed.  His mood was anxious and his affect mood congruent.  He reported his overall mood as stable, but noted he had an increase in problems falling asleep.  He denied any suicidal or homicidal ideation.  A GAF score of 60 was assigned.

In December 2009, a VA mental status evaluation revealed the Veteran was oriented to time, place, and person; appropriately groomed; with speech logical and coherent, with no looseness of association.  There was no evidence of delusional thinking; his mood was dysthymic and affect congruent; he denied any suicidal or homicidal ideation, plan, or intent; and his memory was intact with good insight and judgment.  The Veteran also reported experiencing hypervigilant behavior with difficulty placing his trust in others.  He stated these symptoms prevented him from socializing and noted that he self-isolated himself much of the time.  He reported anticipating a close friend coming to live with him in a few months, and spoke of his needs for assistance at home.  He also noted that he continued to have problems sleeping.  A GAF score of 52 was assigned.

On February 2010 VA examination, the Veteran reported getting along with his mother but otherwise lacking in friends.  His daily schedule consisted of getting up, having his mother help him dress, reading, eating lunch, watching the television, resting, and eating dinner.  He stated he could not do much at home.  He denied having a history of suicide attempts or violence/assaultiveness, and described his current psychosocial functional status as "isolative."  

On mental status examination, the Veteran appeared lethargic and explained that he was under the influence of opiates.  His attitude towards the examiner was hostile, contemptuous, and argumentative, with contradictory statements.  His affect was appropriate, his mood labile, and he was oriented to person, time, and place.  His thought process was unremarkable, and his thought content was also noted to be unremarkable although it was also noted that the Veteran appeared angry at VA care.  He also described a panic attack as "something from [his] past com[ing] back."  The Veteran did not have any delusions, his judgment was good in that he understood the outcome of his behavior, and his intelligence was described as average.  The Veteran also demonstrated insight by understanding that he had a problem.  He suffered from sleep impairment, but did not have any hallucinations or inappropriate behavior.  He interpreted proverbs appropriately, did not have any obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His impulse control was fair in that his verbal controls were impulsive at times, but he did not have any episodes of violence.  His remote and recent memories were mildly impaired, but his immediate memory was normal.  The examiner noted the Veteran was avoidant and vague about data until it pertained to his claim; he seemed to know the details and amounts pertaining to his VA disability and related issues, and refused to participate in exercises to measure memory.  Chronic PTSD was diagnosed, and a GAF score of 60 was assessed.

In April 2010, the Veteran sought treatment and an assessment from the VA mental health clinic as his service officer had suggested he get more documentation of his symptoms to help with his claim.  He reported having emotional responses that included intense fear and helplessness; recurrent intrusive memories of his in-service trauma; distressing dreams related to his in-service trauma; and flashbacks related to the in-service trauma.  He also reported intense psychological and physiological reactivity when exposed to symbolic materials related to the in-service trauma, as well as making efforts to avoid thoughts, feelings, and memory cues associated with the in-service trauma.  He also reported an inability to recall important aspects of the in-service trauma, diminished interest in significant activities, and having feelings of detachment and estrangement.  He reported restricted range of affect, having a sense of a foreshortened future, sleep difficulties, irritability, angry outbursts, concentration difficulties, hypervigilance, and exaggerated startled responses.  He also reported having panic attacks several times a week, but could not describe any physical sensations associated with these episodes.  

On mental status evaluation, the Veteran made good eye contact and was oriented to person, place, time, and situation.  His speech was normal and suggested logical and organized thought form with non-bizarre thought content.  His mood was anxious and depressed with affect that was constricted; his memory was grossly intact with intelligence roughly estimated to be average; and his insight, judgment, and impulse control seemed good.  He denied any suicidal or homicidal ideation.  PTSD, provisional, and rule-out malingering were diagnosed.  No GAF score was assigned.

On September 30, 2010, the Veteran's VA mental status evaluation (for treatment purposes) produced similar results to those shown during his December 2009 visit with the VA mental health clinic.  However, he reported feeling more depressed more often with increased problems in concentration and attention, noting that he lost focus easily.  He also noted an increase in forgetfulness, stated he was more irritable and reactive with others, and had panic attacks.  He also reported poor sleep with worsening nightmares, but denied any suicidal or homicidal ideation.  A GAF score of 49 was assigned.

In February 2011, the Veteran's VA mental status evaluation (for treatment purposes) produced similar results to those shown during his December 2009 visit with the VA mental health clinic.  He noted also that he was actively working on coping strategies to assist with his panic attacks, and that he had made a friend who traveled to appointments with him and made him feel less lonely.  He denied any suicidal or homicidal ideation.  A GAF score of 48 was assigned.

In March 2012, the Veteran reported experiencing panic attacks on a daily basis that lasted 15-30 minutes each time.  He also reported difficulty sleeping, noting that it was broken and not restorative.  On mental status examination, the Veteran was oriented to person, place, time, and situation; frustrated in mood, but calm and pleasant; and congruent in affect.  His speech was normal, there were no obvious perceptual disturbances or thought disorder, and his insight and judgment were good with his memory intact.  The Veteran also denied having any suicidal or homicidal ideation.  A GAF score of 48 was assigned.

On April 2013 VA mental health treatment, the Veteran reported feeling sad with a chronic anxiety problem that escalated with panic attacks.  He also reported sleep impairment with increased frequency and intensity of nightmares.  He lived with a caretaker and received assistance from his mother, but he was estranged from his only sibling who resented that he was receiving care from their mother.  On mental status examination, the Veteran was dressed appropriately but his motor activity was restless and his speech loud.  He was cooperative, but his mood was depressed and his affect broad.  He was attention was also distractible and his concentration brief.  His recent memory was forgetful, but his remote memory was normal.  His thought process was normal, linear, goal-oriented, and logical, but his thought content consisted of paranoid delusions, auditory hallucinations, and irrational fears.  His judgment and insight were good, and he was oriented to person, place, and situation.  He denied having any suicidal or homicidal ideation.  A GAF score of 45 was assigned.

In August 2013, the Veteran was provided a VA social work psychosocial assessment.  During the assessment, the Veteran reported that he was homeless and lived off and on with friends in the woods or abandoned cars.  His leisure activities consisted of writing, reading, and watching movies.  A depression screen showed the Veteran took little interest or pleasure in doing this most of the time; he also felt down, depressed, or hopeless most of the time.  On mental status examination, the Veteran was dressed appropriate to the weather and appropriately groomed with fair hygiene.  He was cooperative and polite, his speech was normal both in rate and volume, and his attention was within normal limits.  His mood was anxious and exaggerated, and his affect was congruent with his mood.  His concentration was poor, his thought process normal and linear, and his thought content unremarkable.  His judgment was poor, his insight fair, and his impulse control was fair.  He was oriented to person, place, time, and situation, and he was considered at low risk for suicidal intent.  He did not have any homicidal ideation.  A GAF score of 42 was assigned.

On August 1, 2014, VA examination, the Veteran presented with disheveled dress, poor hygiene, and poor grooming.  His speech was coherent and goal-oriented with no evidence of psychosis or thought disorder.  He reported his mood as depressed and anxious, and presented with a flat affect and slow speech.  He reported occasional self-injurious ideation, but denied any plans or intent.  He did not present as a danger to self or others.  On mental status evaluation, it was noted that the Veteran also suffered from the following PTSD symptoms: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, and suicidal ideation.  Based on the foregoing, it was the examiner's opinion that the Veteran's service-connected PTSD resulted in total occupational and social impairment.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that from March 2, 2009, to July 24, 2009, the Veteran's service-connected PTSD warrants an increased rating of 70 percent (but no higher).  From July 24, 2009, to September 30, 2010, the Veteran is already in receipt of a 70 percent rating for his service-connected PTSD, and his symptoms during that time period did not more nearly approximate the criteria for the next higher, 100 percent rating.  From September 30, 2010, to August 1, 2014, the Veteran's service-connected PTSD warrants an increased rating of 100 percent.  The 100 percent rating is the maximum rating available under 38 C.F.R. § 4.130, DC 9411, and as was discussed in the Introduction, the Veteran is already in receipt of a 100 percent rating for his service-connected PTSD from August 1, 2014; therefore, that period of the appeal is considered resolved and not addressed herein.

Prior to September 30, 2010

The competent evidence of record, as outlined above, shows that from March 2, 2009, to September 30, 2010, the Veteran's service-connected PTSD was characterized primarily by anxiousness, panic attacks, sleep impairment, hypervigilance and distrust in others, isolative behavior, and some impairment in memory.  Such symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

In assigning an effective date of March 2, 2009, for the increased 70 percent rating, the Board recognizes that at the August 2013 videoconference hearing, the Veteran's attorney argued an effective date of February 2009 would be more appropriate because that was when the Veteran presented to the VA for the "first time" after he was released from prison.  See August 2013 videoconference transcript, pp. 3-4.  However, a review of the record shows that the earliest treatment date by the VA mental health clinic was on March 2, 2009, when he presented for a mental health consult and to reestablish care after having been released from a corrections facility.  Notably, in that same treatment record, it was noted that the last time the Veteran had sought treatment from the VA medical center was in October 1999.  Based on this information, the Board finds that the earliest record of treatment was on March 2, 2009, and not in February 2009.  As the March 2, 2009, date of treatment occurred within the one year period prior to the Veteran's date of claim (in July 2009), and the symptoms shown on that date are supportive of a 70 percent rating, it is the Board's opinion that an increased rating of 70 percent is warranted, effective from that date (but no earlier).  See Gaston v. Shinseki, 603 F.3d 979, 984 (Fed. Cir. 2010) (explaining that the provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), apply only when the underlying disability increases during the one year period prior to the date of claim (or at least some part of the increase occurs during that period)).

From March 2, 2009, to September 30, 2010, a 100 percent rating is not warranted for the Veteran's service-connected PTSD because total occupational and social impairment was not shown.  In particular, it is not shown that the Veteran exhibited any symptoms of gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  It is also not shown that he exhibited any symptoms similar in frequency, severity and duration, to those specifically enumerated in 38 C.F.R. § 4.130, DC 9411, for a 100 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a veteran's symptoms must play an important role in determining his disability level.").  

Importantly, while it is established that the Veteran's PTSD symptoms caused him to distrust others and isolate himself socially, these symptoms fall squarely within a 70 percent rating for PTSD (e.g., inability to establish and maintain effective relationships).  The Board notes further that during this time period, the Veteran was assigned GAF scores that ranged from 52 to 60, signifying moderate psychiatric symptoms (e.g., flat effect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See AMERICAN PSYCHIATRIC ASSOCIATION DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 46-47 (4th ed. 1994).  Such GAF scores are also supportive of a 70 percent rating under 38 C.F.R. § 4.130, DC 9411.  Accordingly, while it is shown that from March 2, 2009, to September 30, 2010, the Veteran's PTSD symptoms were productive of occupational and social impairment with deficiencies in most areas, total occupational and social impairment was not shown.

As the maximum rating has not been assigned for this portion of the appeal period (i.e., March 2, 2009, to September 30, 2010), the Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

As discussed in detail above, the Veteran's PTSD from March 2, 2009, to September 30, 2010, primarily involved symptoms such as of anxiousness, panic attacks, sleep impairment, hypervigilance and distrust in others, isolative behavior, and some impairment in memory.  Diagnostic Code 9411 contemplates these symptoms.  Further, 38 C.F.R. § 4.130 presents examples of symptoms, and in considering the Veteran's claim, the Board has considered all of his symptoms, not just those listed in the rating criteria, as well as his overall level of impairment.  See Mauerhan, 16 Vet. App. at 442.  Hence, the rating criteria reasonably describe the Veteran's disability as they provide a suggested list of symptoms but include all psychiatric symptoms that contribute to the Veteran's level of impairment.  In summary, there is no indication in the record that the average industrial impairment from his service-connected PTSD would be in excess of that contemplated by the rating provided by Diagnostic Code 9411.  The Veteran's disability picture is not shown to be exceptional or unusual.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran's only service-connected disability is his PTSD.  Thus, even with consideration of Johnson, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

From September 30, 2010

The competent evidence of record, as outlined above, shows that from September 30, 2010, to August 1, 2014, the Veteran's service-connected PTSD was characterized primarily by increased levels of anxiousness, depression, panic attacks, sleep impairment, hypervigilance and distrust in others, isolative behavior, impairment in memory, paranoid delusions, auditory hallucinations, and irrational fears.  Such symptoms resulted in total occupational and social impairment.  

In assigning an effective date of September 30, 2010, for the increased 100 percent rating, the Board recognizes that on that treatment date, the Veteran's mental status evaluation produced results similar to those shown during a December 2009 VA mental health treatment session.  However, on September 30, 2010, the Veteran also reported having increased depressive symptoms with increased problems in concentration, attention, and his memory.  Furthermore, he was more irritable and reactive with others, experienced panic attacks, and had poor sleep with worsening nightmares.  These reports indicate a worsening shift in the Veteran's overall PTSD disability picture.  Significantly, on that date, the Veteran was assigned a GAF score of 49 (versus a GAF score of 52 in December 2009).  Thereafter, from September 30, 2010, to August 1, 2014, the Veteran's GAF scores ranged from 42 to 48.  A GAF score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  See AMERICAN PSYCHIATRIC ASSOCIATION DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 46-47 (4th ed. 1994).  In light of this evidence, it is the Board's opinion that September 30, 2010 (and not December 2009), is the proper date for the assignment of a 100 percent (maximum) rating for the Veteran's service-connected PTSD.

TDIU 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
As was explained in the Introduction, the Veteran is currently in receipt of a TDIU rating from July 24, 2009 (the date of his claim for an increased rating) to August 1, 2014 (the date he has been assigned a 100 percent rating for his service-connected PTSD).  Remaining for consideration, however, is the issue of whether the Veteran is entitled to a TDIU rating for any portion of the one year period prior to the date of claim (i.e., July 24, 2008, to July 24, 2009).  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  

The above decision found that as of March 2, 2009, it was factually ascertainable that there was an increase in the severity of the Veteran's service-connected PTSD; therefore, an increased rating of 70 percent was granted from that date (but no earlier).  See Gaston v. Shinseki, 603 F.3d 979, 984 (Fed. Cir. 2010).  

As it is now determined that the Veteran's service-connected PTSD warrants a 70 percent rating from March 2, 2009, the Board notes he also meets the schedular requirement for a PTSD rating from that date.  It was previously recognized that the Veteran is unemployable as a result of his service-connected PTSD.  See February 2015 rating decision; see also March 2014 private vocational assessment.  Therefore, to the extent that the Veteran meets the schedular requirement for PTSD from March 2, 2009, and it is also shown that his service-connected disability precludes him from securing or following substantially gainful employment, the Board finds that the Veteran warrants a TDIU rating from March 2, 2009, to July 24, 2009.  

For the period, July 24, 2008, to March 2, 2009, the Veteran remains in receipt of a 50 percent rating for his service-connected PTSD.  Under 38 C.F.R. § 4.16(b), when a veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a total disability rating for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

In this case, however, consideration of whether the Veteran warrants a TDIU rating on an extraschedular basis, under 38 C.F.R. § 4.16(b), from July 24, 2008, to March 2, 2009, is not necessary because it is was not factually ascertainable prior to March 2, 2009, that his service-connected PTSD had increased in severity.  As the Veteran's award of TDIU is predicated on the award of an increased rating for his PTSD, the effective date of his TDIU rating can be no earlier than the effective date assigned for his increased PTSD rating.  Pertinently, in Gaston v. Shinseki, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C.A. § 5110(b)(2) and its implementing regulation "require[e] that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date."  603 F.3d 979, 984 (Fed. Cir. 2010).  The Federal Circuit explained that the legislative history made clear that the purpose of this provision was to provide a one-year grace period for filing a claim following any increase in severity of a service-connected disability, and that if the increase in severity occurred more than one year before the date of claim the year prior to the application for benefits, 38 C.F.R. § 3.400(o)(2) did not apply.  See id. at 983-84.  

In summary, and in consideration of the applicable laws and regulations, the Board finds that the Veteran is entitled to a TDIU rating from March 2, 2009 (but no earlier) to July 24, 2009.


ORDER

From March 2, 2009, to July 24, 2009, a 70 percent rating is granted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards.

From July 24, 2009, to September 23, 2010, a rating in excess of 70 percent for the Veteran's PTSD is denied.

From September 30, 2010, to August 1, 2014, a 100 percent rating is warranted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards.

From March 2, 2009, to July 24, 2009, a TDIU rating is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


